Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT dated as of March 17, 2017 (this “Amendment”), to the Credit
Agreement dated as of November 8, 2016 (the “Credit Agreement”), among CWGS
GROUP, LLC, a Delaware limited liability company (the “Borrower”), CWGS
ENTERPRISES, LLC, a Delaware limited liability company (“Holdings”), the lenders
party thereto (the “Existing Lenders”) and GOLDMAN SACHS BANK USA, as
Administrative Agent (in such capacity, the “Administrative Agent”).

Capitalized terms used but not defined herein have the meanings assigned to them
in the Credit Agreement (after giving effect to this Amendment).

The Borrower has notified the Administrative Agent (which has made such notice
available to the Existing Lenders) that it wishes (a) to obtain a Term
Commitment Increase in the amount of $95,000,000 under the Credit Agreement, (b)
to contribute the proceeds of the Term Loans made pursuant to such Term
Commitment Increase (the “Incremental Term Loans”) to FreedomRoads Entities to
finance acquisitions or refinance by such FreedomRoads Entities of recreational
vehicle dealerships (the “RV Dealership Acquisitions”), and (c) to effect the
related modifications to the Credit Agreement set forth herein.

The Borrower has requested that the Persons identified on Schedule I hereto
(collectively, the “Incremental Term Lenders”) make the Incremental Term Loans
to the Borrower on the First Amendment Effective Date in an aggregate principal
amount of $95,000,000, and the Incremental Term Lenders are willing to make the
Incremental Term Loans on the terms and subject to the conditions set forth
herein.

In connection with the Incremental Term Loans and this Amendment, the Borrower
has appointed Goldman Sachs Bank USA to act, and Goldman Sachs Bank USA has
agreed to act, as sole lead arranger, sole bookrunner and sole syndication agent
(in such capacities, the “Arranger”).

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1.  Amendments to the Credit Agreement.  The Credit Agreement is hereby
amended as follows:

(a)  The following definitions are hereby added in their appropriate
alphabetical positions:

“First Amendment” means the First Amendment to this Agreement dated as of March
17, 2017, among the Borrower, Holdings, the Incremental Term Lenders referred to
therein and the Administrative Agent.





 

--------------------------------------------------------------------------------

 

2

“First Amendment Effective Date” means March 17, 2017.

(b)  The words "or on the First Amendment Effective Date" are inserted (i)
immediately following the words "Term Loans incurred on the Effective Date"
wherever they appear in the definitions of "Incremental Base Amount" and
"Refinancing/Repricing Transaction" and in Section 2.20(b) and (ii) immediately
following the words "Term Loans made on the Effective Date" in Section
2.10(a).1 

(c)  Section 3.14 of the Credit Agreement is hereby amended by replacing each
reference to "the Effective Date" therein with "each of the Effective Date and
the First Amendment Effective Date".

(d)  Section 3.17 of the Credit Agreement is hereby amended to read as follows:

“The Borrower will use the proceeds of (a) the Term Loans made on the Effective
Date,  together with cash on hand of the Borrower, to finance the Transactions
and to pay the Transaction Costs, (b) the Term Loans made on the First Amendment
Effective Date to make contributions to FreedomRoads Entities to finance or
refinance RV Dealership Acquisitions and (c) the Revolving Loans and Swingline
Loans made after the Effective Date to fund working capital requirements and for
other general corporate purposes.”

(e)  Section 5.10 of the Credit Agreement is hereby amended to add the following
as the new fourth sentence thereof:

"The Borrower will use the proceeds of the Term Loans made on the First
Amendment Effective Date to make contributions to FreedomRoads Entities to
finance or refinance RV Dealership Acquisitions."

SECTION 2.  Incremental Term Loans.  (a)  Subject to the terms and conditions
set forth herein and in the Credit Agreement (as amended by this Amendment),
each Incremental Term Lender agrees, severally and not jointly, to make an
Incremental Term Loan to the Borrower in a single drawing on the First Amendment
Effective Date in the principal amount set forth opposite such Incremental Term
Lender's name on Schedule I hereto (the commitment of each Incremental Term
Lender to make such Incremental Term Loan being called its “Incremental Term
Commitment”).  Amounts repaid in respect of Incremental Term Loans may not be
reborrowed.

(b)  Except as provided herein, the terms of the Incremental Term Loans shall be
identical to those of the Term Loans outstanding immediately prior to the
effectiveness of this Amendment (the “Existing Term Loans”).  In furtherance of
the foregoing, pursuant to Section 2.20 of the Credit Agreement, and effective
as of the First

--------------------------------------------------------------------------------

1  NTD: No adjustment to the amortization schedule will be required if the
Incremental Term Loans are made prior to March 31, the date of the first
amortization payment under the Credit Agreement. 





 

--------------------------------------------------------------------------------

 

3

Amendment Effective Date, for all purposes of the Loan Documents, (i) the
Incremental Term Commitments shall constitute a Term Commitment Increase
established, and the Incremental Term Loans made hereunder shall constitute an
increase in the aggregate amount of the Existing Term Loans incurred, in
accordance with Section 2.20 of the Credit Agreement, (ii) the Incremental Term
Commitments shall be "Commitments" under the Credit Agreement, (iii) the
Incremental Term Loans made pursuant to the Incremental Term Commitments shall
be "Term Loans" under the Credit Agreement and shall constitute Loans of the
same Class as the Existing Term Loans, (iv) Borrowings of the Incremental Term
Loans shall constitute "Term Loan Borrowings" under the Credit Agreement,
including for purposes of repayments due in respect of Term Loan Borrowings
under Section 2.10 of the Credit Agreement, and (v) each Incremental Term Lender
shall be a "Lender" and a "Term Lender" under the Credit Agreement, shall be a
party to the Credit Agreement as a Lender and a Term Lender, shall have all the
rights and obligations of, and benefits accruing to, a Lender and a Term Lender
under the Credit Agreement and shall be bound by all agreements,
acknowledgements and other obligations of Lenders and Term Lenders.  Without
limiting the foregoing, the Incremental Term Loans made hereunder shall mature
on the Term Maturity Date, shall participate in any mandatory or voluntary
prepayments on a pro rata basis with the Existing Term Loans and, subject to
paragraph (c) of this Section, shall bear interest at the rate specified in the
Credit Agreement as applicable to the Existing Term Loans.  Each reference to
the Credit Agreement in this paragraph (b) shall be deemed to be a reference to
the Credit Agreement as amended by this Amendment.

(c)  It is the intent of the parties to this Amendment that all Incremental Term
Loans made on the First Amendment Effective Date be included in each outstanding
Borrowing of Existing Term Loans on a pro rata basis.  In furtherance of the
foregoing, and notwithstanding anything to the contrary in the Credit Agreement,
each of the parties hereto agrees that a portion of each Incremental Term Loan
shall be allocated to each outstanding Borrowing of Existing Term Loans on a pro
rata basis and that the interest rate applicable to each such Incremental Term
Loan allocated to a Eurocurrency Borrowing for the remainder of the existing
Interest Period applicable to such Borrowing shall equal the Adjusted LIBO Rate
applicable on the First Amendment Effective Date to the Existing Term Loans
included in such Borrowing plus the Applicable Rate.  Subject to the proviso to
Section 2.13(d) of the Credit Agreement, accrued interest on the portion of the
Incremental Term Loans included in each Borrowing of the Existing Term Loans
pursuant to this paragraph (c) shall be payable in arrears on each Interest
Payment Date applicable to such Borrowing; provided that, notwithstanding
anything to the contrary above, any conversion or continuation of any Borrowing
of Term Loans (including the Incremental Term Loans included therein), and the
election of any Interest Period therefor, occurring prior to the end of any
existing Interest Period applicable to such Borrowing as of the First Amendment
Effective Date shall be allocated ratably among the Lenders holding all Term
Loans (including the Incremental Term Loans) included in such Borrowing.  It is
acknowledged and agreed that each payment of interest on the Term Loans
(including the Incremental Term Loans) shall be allocated by the Administrative
Agent among the existing Term Lenders and the Incremental Term Lenders in a
manner that reflects the actual number of days of interest accrued on the
outstanding principal amount of the





 

--------------------------------------------------------------------------------

 

4

Incremental Term Loans compared to the actual number of days of interest accrued
on the outstanding principal amount of the Existing Term Loans.

(d)  The funding of the Incremental Term Loans to be made hereunder shall be
made in the manner contemplated by Section 2.06 of the Credit Agreement.  Unless
previously terminated, the Incremental Term Commitments shall terminate at 5:00
p.m., New York City time, on the First Amendment Effective Date.

(e)  The Administrative Agent hereby consents to this Amendment and confirms
that each Incremental Term Lender not already a Lender under the Credit
Agreement immediately prior to the First Amendment Effective Date is acceptable
to the Administrative Agent.

SECTION 3.  Fees.  The Borrower agrees to pay on the First Amendment Effective
Date to the Administrative Agent, for the account of each Incremental Term
Lender, a fee (the “Incremental Fee”) in an amount equal to 0.25% of the amount
of the Incremental Term Commitment of such Incremental Term Lender.  The
foregoing fees shall be payable in immediately available funds and shall not be
refundable.

SECTION 4.  Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, each of Holdings and the Borrower represents and
warrants to the Lenders and the Incremental Term Lenders that, as of the First
Amendment Effective Date:

(a)  This Amendment has been duly authorized, executed and delivered by each of
Holdings and the Borrower and this Amendment and the Credit Agreement, as
amended by this Amendment, each constitutes a legal, valid and binding
obligation of each of Holdings and the Borrower, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b)  The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of the First
Amendment Effective Date; provided that (i) to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date and (ii) any
representation and warranty that is qualified by "materiality," "Material
Adverse Effect" or similar language is true and correct in all respects on and
as of the First Amendment Effective Date or as of such earlier date, as the case
may be.

(c)  On and as of the First Amendment Effective Date, at the time of and
immediately after giving effect to the incurrence of the Incremental Term Loans,
no Default or Event of Default will have occurred and be continuing.

SECTION 5.  Effectiveness.  The effectiveness of this Amendment on the First
Amendment Effective Date is subject to the satisfaction of the following
conditions precedent:





 

--------------------------------------------------------------------------------

 

5

(a)  The Administrative Agent (or its counsel) shall have received either (i)
counterparts of this Amendment that, when taken together, bear the signatures of
(A) Holdings, (B) the Borrower, (C) each Incremental Term Lender and (D) the
Administrative Agent or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic transmission of a signed
counterpart of this Amendment) that each such party has signed a counterpart of
this Amendment.

(b)  The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent, the Lenders, the Incremental Term Lenders and the
Issuing Banks and dated the First Amendment Effective Date) of Kirkland & Ellis
LLP, counsel for Holdings and the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, covering such matters relating to the
Borrower and Holdings, this Amendment and the transactions contemplated hereby
as the Administrative Agent shall reasonably request.  Each of Holdings and the
Borrower hereby requests such counsel to deliver such opinion.

(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel shall reasonably have
requested relating to the organization, existence and good standing of the
Borrower and Holdings, the authorization of this Amendment and the transactions
contemplated hereby and any other legal matters relating to the Borrower and
Holdings, the Loan Documents or the transactions contemplated hereby, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel (and substantially consistent with the corresponding documents and
certificates delivered by the Borrower and Holdings on the Effective Date).

(d)  The Administrative Agent shall have received a certificate, dated the First
Amendment Effective Date and signed on behalf of Holdings and the Borrower by a
Responsible Officer of each such Loan Party, confirming the accuracy of the
representations set forth in Section 4 hereof.

(e)  The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent (and substantially consistent with the corresponding
certificate delivered by the Borrower on the Effective Date), certifying as to
the solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the transactions to occur on the First Amendment Effective
Date.

(f)  The Administrative Agent shall have received the Incremental Fee and all
other fees and other amounts previously agreed in writing by the Arranger and
the Borrower to be due and payable on or prior to the First Amendment Effective
Date, including reimbursement or payment of all reasonable and documented out of
pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under the Credit
Agreement or any other Loan Document.





 

--------------------------------------------------------------------------------

 

6

(g)  Each Loan Party shall have executed and delivered to the Administrative
Agent a written instrument reasonably satisfactory to the Administrative Agent
pursuant to which it consents to this Amendment and the Incremental Term Loans
(if it is not a party hereto) and agrees that the Guarantee Agreement, the
Collateral Agreement and the other Security Documents to which it is party will
continue to apply in respect of the Credit Agreement, as amended hereby, and the
Guaranteed Obligations and Secured Obligations of such Loan Party (including the
Incremental Term Loans).

(h)  The Administrative Agent shall have received a written Borrowing Request
from the Borrower in respect of the Incremental Term Loans complying with the
requirements in Section 2.03 of the Credit Agreement not later than 12:00 noon,
New York City time, three Business Days before the First Amendment Effective
Date (or such later date as the Administrative Agent may agree).

(i)  The Administrative Agent and the Arranger shall have received, at least
three days prior to the First Amendment Effective Date, all documentation and
other information related to the Loan Parties as shall have been requested in
writing by the Administrative Agent or the Arranger that they shall have
determined is required by regulatory authorities under applicable "know your
customer" and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act.

SECTION 6.  Effect of Amendment.  (a)  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect, the rights and remedies of the Lenders, the
Issuing Banks or the Administrative Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

(b)  On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”,  “hereunder”,  “hereof”,  “herein”, or
words of like import, and each reference to the Credit Agreement in any other
Loan Document, shall be deemed to be a reference to the Credit Agreement as
amended hereby.  This Amendment shall constitute a “Loan Document” and an
“Incremental Term Facility Amendment” for all purposes of the Credit Agreement
and the other Loan Documents.

SECTION 7.  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic means shall be as effective as
delivery of a manually executed counterpart hereof.





 

--------------------------------------------------------------------------------

 

7

SECTION 8.  Governing Law.  This Amendment shall be construed in accordance with
and governed by the law of the State of New York.

SECTION 9.  Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.





 

--------------------------------------------------------------------------------

 

8

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

 

CWGS GROUP, LLC, as the Borrower

 

 

 

By:

/s/ Marcus Lemonis

 

 

Name: Marcus Lemonis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

CWGS ENTERPRISES, LLC,

 

 

 

By:

/s/ Marcus Lemonis

 

 

Name: Marcus Lemonis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA, individually and as Administrative Agent and an
Incremental Term Lender

 

 

 

 

By:

/s/ Thomas M. Manning

 

 

Name: Thomas M. Manning

 

 

Title: Authorized Signatory

 





 

--------------------------------------------------------------------------------

 

9

SCHEDULE I

TERM COMMITMENT INCREASES

 

 

Incremental Term Lender

Term Commitment Increase

 

 

Goldman Sachs Bank USA

$95,000,000

 

 

Total

$95,000,000

 

 

--------------------------------------------------------------------------------